DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 and 10/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification indicates the functions of the components of the image processing apparatus are implemented by acquisition unit – acquisition member 301 pp 0040, first generation unit – generation member 302 paragraph 0040 and second generation unit – output member 307 paragraph 0040; formation unit- head cartridge 801, paragraph 42.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 12, 17-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al US 20120268537 in view of Winter et al US 2006/0251436.
Regarding claim 1 and 19, 20,  Takahashi teaches:  An image-processing apparatus generates data to be outputted (“The printer 1 which receives print data from the computer 110” abstract and [0059]. “The head unit 30 ejects a liquid (chromatic UV ink, achromatic UV ink or the like) onto the medium S[0062]”.  The printer generates data via a controller to control the head unit to output data to form an image on the medium.) to formation unit (“Head Unit 30 [FIG. 4]. corresponding structure or equivalent.) which form a shaped article on a recording medium (where “The head unit 30 ejects a liquid (chromatic UV ink, achromatic UV ink or the like) onto the medium S.” Where the shaped article is shown by profile in FIG. 1A and quantitatively by shape height of the graph in FIG. 1B.). the image processing apparatus comprising:
Printing first shape data that represent a shape of unevenness (fig. 1A and fig. 1b, paragraph 41, image printed has uneven thickness, paragraph 83),
A first generation unit (the controller 10 with the stored program code of paragraph 60 that allow the printer to do the following) generate edge data (arrangement of shape of dots of fig. 3A and 3B, or 10A or 10B around an edge to be printed, also see paragraph 52, 53; in order for the system to print dots disclosed in 3A, 3B, 10A, 10B on the edge, information controlling the thickness of the dot needed to be generated) that represents a shape of an edge of the unevenness, (paragraph 39, 40, image formed with UV ink has uneven thickness, fig. 1B). 
A second generation unit (the controller 10 with the stored program code of paragraph 60 that allow the printer to do the following) generate first recording amount data that represents a recording 
Takahashi does not teach an acquisition unit to acquire first shape data that represent a shape of an edge of unevenness, the first generation unit generate edge data that represents a shape of an edge of the unevenness, based on the first shape data, the second generation unit  generate first recording amount data that represents a recording amount of a first recording material that is used to form at least a part of the edge in the edge data on the recording medium, or first dot arrangement data that represents dot arrangement of the first recording material on the recording medium, based on the edge data.
Winter teaches … an acquisition unit (sensor paragraph 13) to acquire first shape data (the thickness of toner paragraph 13) that represent a shape of an edge of unevenness (see Takahashi, the thickness of ink used on edge represent a shape of an edge of unevenness, fig. 1A and fig. 1b, paragraph 41, image printed has uneven thickness, paragraph 83), the first generation unit generate edge data that represents a shape of an edge of the unevenness, based on the first shape data, (the measured toner thickness is used to control the printer how to print the thickness of a toner dot, paragraph 52, claims 71, 76)  the second generation unit  generate first recording amount data that represents a recording amount of a first recording material that is used to form at least a part of the edge in the edge data on the recording medium, or first dot arrangement data that represents dot arrangement of the first recording material on the recording medium, based on the edge data (claim 77, the thickness is than used to determine the amount of ink used in grams/unit area).  

The reason of doing so is to correctly control the amount of ink to use the print the edge image of Takahashi and to provide the print system of Takahashi with a simple method of controlling print processes (paragraph 0004, Winter).
Regarding claim 20:  see rejection of claim 1, Takahashi further teaches a non-transitory computer-readable storage medium storing a computer program (paragraph 0074, claim 7, paragraph 0057 and paragraph 0060),
Regarding claim 2:  Takahashi teaches a third generation unit configured to generate second shape data that represents a shape of the at least the part of the edge that is formed on the recording medium, based on the edge data.  (see fig. 3 and fig. 10, each dot of the edge image has a thickness as previously discussed, it also has an area.  Also as previously discussed in claim 1, the toner used is determined as grams per unit area.  Obviously, according to mathematics, the total amount of ink used per dot = gram/unit of area times the area of the dot).
wherein the second generation unit generates the first recording amount data or the first dot arrangement data, based on the second shape data ( obviously, the signal or information used to control the printer to eject the right amount of ink is based on the total amount of ink calculated to be used per dot).



Regarding claim 17, Takahashi teaches the formation unit configured to form the at least the part of the edge on the recording medium, based on the recording amount data or the dot arrangement data (paragraph 0060 print an image on a medium S, also see paragraph 52, 53) that represents a shape of an edge of the unevenness, (paragraph 39, 40, image formed with UV ink has uneven thickness).

Regarding claim 18, Takahashi teaches An image-forming apparatus that forms a shaped article on a recording medium (“The printer 1 which receives print data from the computer 110” abstract and [0059]. “The head unit 30 ejects a liquid (chromatic UV ink, achromatic UV ink or the like) onto the medium S[0062]”.  The printer generates data via a controller to control the head unit to output data to form an image on the medium.) to formation unit (“Head Unit 30 [FIG. 4]. corresponding structure or equivalent.) which form a shaped article on a recording medium (where “The head unit 30 ejects a liquid (chromatic UV ink, achromatic UV ink or the like) onto the medium S.” Where the shaped article is shown by profile in FIG. 1A and quantitatively by shape height of the graph in FIG. 1B.)., comprising: 

a formation unit (the controller 10 with the stored program code of paragraph 60 that allow the printer to do the following) configured to form (arrangement of shape of dots of fig. 3A and 3B around an edge to be printed, also see paragraph 52, 53) an edge of the unevenness, (paragraph 39, 40, image formed with UV ink has uneven thickness) on the recording medium, (The controller forms an edge of clear dots “CLEAR DOT”s in FIG. 3B or FIG. 10 overlaying “PRINTED IMAGE” by three or four pixel widths corresponding to the edge in FIG. 1A., control the printer of paragraph 87, 88 to eject the right amount of UV ink to print the dots discussed in paragraph 87 and 88), or first dot arrangement data that represents dot arrangement of the first recording material on the recording medium, (In FIGs 3 and 10, the dots are arranged upon the recording “MEDIUM” near the edge corresponding to FIG. 1A.).  

Takahashi does not teach an acquisition unit configured to acquire shape data that represents a shape of unevenness; and the formation unit configured to form only an edge of the unevenness on the recording medium, based on the shape data.
Winter teaches an acquisition unit to acquire first shape data that represent a shape of an edge of unevenness, (an optical reflex sensor (acquisition unit) to scan the toner marking (first shape data), to obtain the thickness of a toner, paragraph 13, claim 71) and the formation unit configured to form only an edge of the unevenness on the recording medium unevenness (see Takahashi, the thickness of ink used on edge represent a shape of an edge of unevenness, fig. 1A and fig. 1b, paragraph 41, image printed has uneven thickness, paragraph 83), based on the shape data (the measured toner thickness is used to control the printer how to print the thickness of a toner dot, paragraph 52, claims 71, 76)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi to include: an acquisition unit configured to acquire shape data that represents a shape of unevenness; and to have the formation unit configured to form only an edge of the unevenness on the recording medium of Takahashi to base on the shape data.
The reason of doing so is to correctly control the amount of ink to use the print the edge image of Takahashi and to provide the print system of Takahashi with a simple method of controlling print processes (paragraph 0004, Winter).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al US 20120268537 in view of Winter et al US 2006/0251436 further in view of Miyamoto US 2015/0041543.

	Regarding claim 7, Takahashi et al in view of Winter et al teaches all of the limitations of claim 1.
	Takahashi et al in view of Winter et al fail to teach wherein the first generation unit generates the edge data by using a differential filter.
Miyamoto teaches wherein the first generation unit generates the edge data by using a differential filter (edge detecting unit 6g performs a differential operation on image data of a binarized image Ib generated by the binarizing unit 6b, using a predetermined differential filter (e.g., a Laplacian filter), and thereby detects, as edges E, portions where there is an abrupt change in luminance value, color, or density. Then, the edge detecting unit 6g generates image data of an edge image Ic (see FIG. 15C) from the detected edges E paragraph 0160).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi in view of Winter to include wherein the first generation unit generates the edge data by using a differential filter.
The reason of doing so is to detect portions of edges where there is an abrupt change in luminance value paragraph 0160) (Miyamoto).






Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al US 20120268537 in view of Winter et al US 2006/0251436 further in view of Kovacs et al US 2008/0204538.
Regarding claim 13, Takahashi et al in view of Winter et al teaches all of the limitations of claim 1.
Takahashi teaches arrangement of shape of dots of fig. 3A and 3B around an edge to be printed, also see paragraph 52, 53) that represents a shape of an edge of the unevenness, (paragraph 39, 40, image formed with UV ink has uneven thickness).
Takahashi et al in view of Winter et al fail to teach wherein the first recording material is aqueous ink, and the at least the part of the edge is formed by using a solid that is contained in the aqueous ink
Kovacs et al teaches wherein the first recording material is aqueous ink, and the at least the part of the edge is formed by using a solid that is contained in the aqueous ink (the edge of a solid area printed from a first aqueous ink printing system on plain office paper paragraph 0058 and fig 22).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi in view of Winter to include wherein the first recording material is aqueous ink, and the at least the part of the edge is formed by using a solid that is contained in the aqueous ink.
The reason of doing so is to clearly define edges and prevent ragged edges.

Allowable Subject Matter
Claims 3-6, 8-11, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
June 16, 2021
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675